GOSHORN, Judge.
Petitioners, who own real property in Lake County, seek a writ of certiorari to quash an order entered by the circuit court in its review capacity. The circuit court denied their petition for writ of certiorari and thereby upheld the decision of respondent, the Lake County Board of County Commissioners, which denied their application for a conditional use permit.
The facts are not in dispute. Petitioners filed an application for a conditional use permit to allow them to place a well on their property and to sell the water produced from the well on a wholesale basis. Their property is zoned for agricultural use. Lake County staff reviewed the application and found the proposed conditional use to be in compliance with all requirements, and to be consistent with the county’s land development regulations, comprehensive plan, and zoning code.
The application was heard before the Lake County Planning and Zoning Commission and approved by a 6-3 vote. Subsequently, the application was heard before the county commission. In favor of the application, petitioners presented the testimony of the interim director of Lake County Planning and Development, the director of the Lake County Environmental Management Division, and a licensed professional geologist specializing in ground water hydrology. Although several of petitioners’ neighbors had written protest letters and appeared at the planning and zoning commission hearing, nobody in opposition appeared at the county commission hearing, and there was no evidence submitted against the proposed project. Nevertheless, the county commission voted 3-2 against granting the conditional use permit based on their own concerns.
The circuit court, in reviewing by certiorari the county commission’s vote, concluded that due process had been afforded, the county commission had adhered to the essential requirements of law, and its decision was supported by competent substantial evidence. Our review shows that the circuit court did not comply with the directives of the supreme court in Board of County Commissioners of Brevard County v. Snyder, 627 So.2d 469 (Fla.1993). Accordingly we grant the petition and issue the writ.
GRANT PETITION; ISSUE WRIT.
PETERSON, C.J., and GRIFFIN, J„ concur.